Citation Nr: 0943684	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergies, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for tinea corporis, 
claimed as skin rash.

3.  Entitlement to service connection for bilateral lower 
extremities bad circulation condition.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, claimed as depression, 
anxiety, mood disorder, sleeping problems, and memory loss.

6.  Entitlement to service connection for hand tremors.

7.  Entitlement to service connection for infertility.

8.  Entitlement to a nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.  He served in the Republic of Vietnam from May 1968 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The Veteran is not shown to have any currently diagnosed 
allergies disability.  

2.  The preponderance of the evidence does not show that the 
Veteran's skin disorder, which has been diagnosed as tinea 
corporis, is etiologically related to the Veteran's period of 
active service, including exposure to Agent Orange.

3.  The Veteran is not shown to have any currently diagnosed 
disability involving a bilateral lower extremities bad 
circulation condition.  

4.  The evidence on file does not include a current diagnosis 
of PTSD made in accordance with the provisions of the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

5.  The preponderance of the evidence does not show that the 
Veteran's acquired psychiatric disorder other than PTSD, 
which has been diagnosed as alcohol dependence and dementia 
not otherwise specified, is etiologically related to the 
Veteran's period of active service, and alcohol abuse is 
willful misconduct precluding direct service connection for 
such a disorder.

6.  The Veteran is not shown to have any currently diagnosed 
hand tremors disability.

7.  The Veteran is not shown to have any currently diagnosed 
infertility disability.

8.  The Veteran is not shown to be 65 years of age or 
unemployable due to one of his claimed disabilities or 
because of his occupational background.  


CONCLUSIONS OF LAW

1.  A claimed allergies disability, including as due to 
asbestos exposure, was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303 (2009). 

2.  Tinea corporis, claimed as skin rash, was not incurred in 
or aggravated by active service, nor may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

3.  A claimed bilateral lower extremities bad circulation 
condition was not incurred in or aggravated by active 
service, nor may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009). 

4.  PTSD was not incurred in or aggravated by active service, 
nor may service incurrence of a psychosis be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125(a) 
(2009). 

5.  An acquired psychiatric disorder other than PTSD, claimed 
as depression, anxiety, mood disorder, sleeping problems, and 
memory loss was not incurred in or aggravated by active 
service, nor may service incurrence of a psychosis be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009). 

6.  A claimed hand tremors disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303 (2009).

7.  A claimed infertility disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303 (2009).

8.  The criteria for a nonservice-connected disability 
pension have not been met.  38 U.S.C.A. §§ 1502, 1513, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314, 3.321(b), 4.15, 
4.16, 4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in October 2005 and July 2008.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the July 2008 correspondence 
subsequent to the RO's adjudication of the Veteran's claims; 
however, this deficiency is not shown to prejudice the 
Veteran.  Because in the decision herein, the Board denies 
the claims on appeal, no disability rating or effective date 
is being, or is to be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board notes that according to the Veteran's DD214 he was 
awarded the Combat Infantry Badge during service, which 
denotes his participation in combat.  Under the 
circumstances, the Board will consider the applicability of 
38 U.S.C.A. § 1154(b) (West 2002), which states, in pertinent 
part, that in any case where a veteran is engaged in combat 
during active service, lay or other evidence of service 
incurrence of a combat related disease or injury will be 
considered sufficient proof of service connection if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence during service, and, to 
that end, VA shall resolve every reasonable doubt in favor of 
the veteran.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

VA regulations state that, for the presumption to apply, the 
disease listed under § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent or more within a year after the last 
date the veteran was exposed to an herbicide agent during 
military service.  38 C.F.R. § 3.307(a)(6)(ii).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arteriosclerosis, cardiovascular disease, 
and psychosis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

However, a disease incurred during active service will not be 
deemed to have been incurred in the line of duty if it was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The simple 
drinking of an alcoholic beverage is not of itself willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse is 
defined as the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  38 C.F.R. § 3.301(d).  Similarly, 
the isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.

The Board observes that the Federal Circuit has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, ch. 1, section H, 29, 
referencing ch. 2, section C (last updated September 29, 
2006) (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 
(2000).  VA must analyze the Veteran's claim of entitlement 
to service connection for an asbestos-related disease under 
these administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1MR, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  Id., 
paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Id., paragraph 
9(e).  Rating specialists must develop any evidence of 
asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The Court has held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service."  Dyment v. West, 13 Vet. App. 141 
(1999).


Allergies, Circulation of Lower Extremities, Hand Tremors, 
and Infertility

The Veteran seeks service connection for allergies, a 
circulation condition of the lower extremities, hand tremors, 
and infertility.  The Board notes that the RO also 
adjudicated the allergies claim as associated with exposure 
to asbestos, though a review of the record discloses that the 
Veteran never specifically raised that connection, but 
instead claimed that all of his conditions were related to 
exposure to Agent Orange.  In written statements originally 
submitted in Spanish in September 2005 and subsequently 
translated, and in his Notice of Disagreement, the Veteran 
claimed that he has always had problems with bad circulation 
in the extremities, or in the left leg, has varicose veins, 
and has cramps when he exercises.  The Veteran also contended 
that his fingers cramp when he continually holds something in 
his hands and his fingertips get numb.  He also complained of 
frequent pains in the hands, wrists, hips, knees, and ankles.  
The Veteran also explained that since service he has been 
married twice, and also intimate with another woman, and that 
no children have been born of these three sexual 
relationships.  

Service treatment records, including an April 1969 discharge 
examination, showed no abnormalities.  Service records failed 
to show that the Veteran was exposed to asbestos while in 
service.

VA outpatient treatment records dated from July 2005 to 
January 2006 revealed that the Veteran was negative for 
treatment of, and abnormalities associated with, the 
respiratory, skin, cardiovascular, musculoskeletal, and 
genitourinary systems.  An August 2005 record showed that the 
Veteran was not a smoker.  

The Veteran underwent a VA general medical examination in 
November 2005.  The Veteran told the examiner that his 
"allergies" began about 10 years before when he experienced 
a runny nose, a throat irritation, and coughing three to four 
times a year.  The examiner found no evidence of allergies or 
of a circulatory problem with the lower extremities.  She did 
note a very mild tremor of the left hand upon exertion, but 
concluded that this was "barely perceptible" and that the 
Veteran otherwise had no abnormal neurological symptoms.  
Another December 2005 VA examiner found no evidence that the 
Veteran was either infertile or impotent.  

Even assuming that the Veteran was exposed to asbestos, and 
to Agent Orange because of his service in Vietnam, the Board 
finds that service connection for allergies, a circulation 
condition for the bilateral lower extremities, hand tremors, 
and infertility is not warranted.  VA medical records, 
including the November 2005 and December 2005 VA examination 
reports, demonstrate that the Veteran does not have current 
disabilities related to allergies, a circulation condition in 
his lower extremities, hand tremors, and infertility or 
impotence.  There is also no evidence of a positive 
association between alleged or genuine allergies and 
asbestos.  See M21-1MR.  As to the Veteran's general 
complaints of pain in his extremities, the Board notes that 
pain, alone, without evidence of an underlying pathology, 
does not constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998). 

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  As there is no evidence of current disabilities 
related to allergies, the circulation condition of the lower 
extremities, hand tremors, and infertility, service 
connection is not warranted for these claims.

Skin Rash

The Veteran seeks service connection for tinea corporis, 
claimed as a skin rash.  Service treatment records, including 
his April 1969 discharge examination, are negative for any 
complaints of, or treatment for, skin disorders while in 
service.  The Veteran claimed in his Notice of Disagreement 
and in his written submissions that he had a skin rash ever 
since he returned from Vietnam, at least 5 or 6 times a year, 
on the inside of his thighs, on the arms under the armpits, 
on the gluteus, and sometimes on the testicles and anus.  The 
skin on his head was also quite sensitive, and 10 years after 
he returned from Vietnam the Veteran asserted that he had 
lost three-fourths of his hair.  

A July 2005 VA medical record noted the presence of skin 
rashes, inter gluteus and axillaes, when the Veteran was seen 
for an adverse reaction to eating rabbit and/or seafood.  The 
physician noted tinea corporis.  A September 2005 VA 
outpatient treatment record noted that no skin lesions were 
observed.

The Veteran underwent a VA examination in November 2005.  He 
complained that his skin rash began approximately in 1970 in 
the axillar and genital areas, pruritic and patchy.  He 
claimed that he was evaluated at a VA facility, but did not 
return for further evaluation, and that he was seen by a 
private physician during the 1970s who prescribed a topical 
medication which alleviated his symptoms.  Further, episodes 
of exacerbation occurred during the summer.  Lesions also 
used to appear about the testicles which were severe enough 
to open the skin with mild bleeding, but they always improved 
with medication.  Lesions never disappeared but improved and 
worsened intermittently.  On examination, the examiner 
detected patchy, scaly, pruritic lesions in both axillar 
areas with no scars or lesions about the head and face.  
Diagnosis was tinea corporis.  

Based upon the evidence of record, the Board finds that 
service connection for tinea corporis, claimed as skin rash, 
is not warranted.  Service treatment records are negative for 
any evidence that the Veteran developed any skin lesions or 
rashes while in service.  Though the Veteran is competent to 
claim that he developed, and was treated for, a skin disorder 
a year after discharge from service, the claims file contains 
no competent medical evidence of any treatment or assessment 
for a skin disorder until 2005, or 36 years after service.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Further, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson, 12 Vet. App. at 253.  
The Veteran has provided no evidence of such a relationship 
and the November 2005 VA examiner provided no evidence there 
was a link between the Veteran's tinea corporis and his 
period of active service.  

In addition, the Board notes that the Veteran served in the 
Republic of Vietnam from May 1968 to March 1969 and may be 
presumed to have been exposed to herbicides, such as Agent 
Orange, while serving in Vietnam.  However, under the 
regulatory authority granted VA by statute it has not been 
determined that a positive association exists between tinea 
corporis and exposure to herbicides.  See 38 C.F.R. § 3.309.  
As noted above, VA has determined that only the following 
conditions are associated with exposure to herbicides in 
Vietnam: chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Therefore, to the extent that the Veteran claims 
service connection for tinea corporis, or skin rash, as 
associated with exposure to herbicides on a presumptive 
basis, the Board finds that such claim also is not warranted.  

PTSD

The Veteran claims service connection for PTSD as a result of 
his combat duties while serving in Vietnam.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The Veteran's service records reveal that he served in the 
Republic of Vietnam from May 1968 to March 1969 as a rifleman 
with Company C, 4th Battalion, 9th Infantry, 25th Infantry 
Division.  His DD214 shows that he received the Combat 
Infantry Badge and service personnel records show that he 
received the Bronze Star Medal with a "V" device for 
heroism in December 1968 for action against the Viet Cong and 
the North Vietnamese Army.  Therefore, because of the 
Veteran's documented combat activities, VA need not attempt 
to verify the Veteran's in-service PTSD stressors.  38 C.F.R. 
§ 3.304(f).  

However, the Board's review of the claims file discloses that 
the Veteran never sought treatment for a psychological 
disorder while in service and did not seek treatment for PTSD 
or any other psychological disorder until more than 30 years 
after his discharge from active service.  As noted above, the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson, 230 F.3d at 1333.  The Veteran 
presents the July 2005 private medical record of Dr. L.A.L.-
D. as evidence that the Veteran has a current PTSD disability 
related to service.  Dr. L.A.L.-D. noted that the Veteran had 
provisional diagnoses of PTSD and an anxiety disorder, but he 
provided no legible rationale for these diagnoses.  
Therefore, the Board finds that this medical statement has 
little probative value in this case as there is no indication 
that it was offered based on a review of the claims folder 
and pertinent medical records.  The Board finds, rather, that 
the opinion and diagnosis of the November 2005 VA mental 
examiner is more persuasive.  The November 2005 VA examiner 
noted that the Veteran had served in combat in Vietnam but 
that such experiences were not responsible for his 
neuropsychiatric condition and specifically declined to 
diagnose PTSD pursuant to the criteria of the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  The Board notes that the VA examiner had access to 
and had reviewed the Veteran's claims folder.  Because there 
is no credible and persuasive diagnosis of PTSD in this case, 
the Board finds that service connection is not warranted for 
this claim.  See Brammer, 3 Vet. App. at 225 (finding service 
connection not available in absence of a current disability).

Other Psychiatric Disorders

In addition to his claim for service connection for PTSD, the 
Veteran also seeks service connection for some acquired 
psychiatric disorder variously described as depression, 
anxiety, mood disorder, sleeping problems, and memory loss.  
He contends there are few treatment records because, while he 
has symptoms of depression, mood disorder, anxiety, sleep 
problems, and loss of memory, he had never requested 
treatment at a VA facility until recently.  

Service treatment records, including the Veteran's April 1969 
discharge examination, are negative for any complaints of or 
treatment for any psychological disorder.  

A July 2005 private medical record of Dr. L.A.L.-D. revealed 
that the Veteran had provisional diagnoses of PTSD and an 
anxiety disorder, but the physician provided no legible 
rationale for these diagnoses and noted that the Veteran was 
not receiving treatment for these disorders.

An August 2005 VA social worker revealed that the Veteran had 
been seen the previous month with fears of having a terminal 
illness, but had received a clean bill of health.  

A September 2005 VA mental health center record noted that 
the Veteran was found with geriatric depression and that the 
Veteran admitted to a current high alcohol intake of more 
than 10 drinks two to three times per week.  It also was 
noted that the Veteran did not qualify for VA mental health 
center services due to his high alcohol intake.  

The Veteran underwent a VA mental examination in November 
2005.  The examiner noted that a VA neuropsychological 
consultation and a mental health consultation in August 2005 
revealed diagnoses of cognitive disorder not otherwise 
specified and alcohol dependence.  He also noted that a July 
2005 private diagnoses of PTSD and anxiety disorder lacked 
any evidence of evaluation and treatment.  The examiner also 
noted that the Veteran admitted drinking heavily and that he 
complained of poor concentration and awakening frequently at 
night.  On mental status examination, the Veteran was noted 
to have been somewhat anxious and slightly depressed.  A 
neuropsychological evaluation provided a diagnosis of 
cognitive disorder not otherwise specified.  The VA examiner 
diagnosed alcohol dependence and dementia not otherwise 
specified (NOS).  

An initial psychiatric evaluation at a VA facility in 
December 2005 showed that this was the Veteran's first 
contact with a psychiatry service ever and that he had memory 
problems and difficulty in concentration for the previous 
year.  The Veteran voluntarily quit his job as a surveyor in 
January 2005 because he said that it was hard for him to 
recall important things and to concentrate.  Since then he 
felt depressed with a loss of interest in pleasurable 
activities, lack of energy, difficulty sleeping and feelings 
of worthlessness.  He admitted alcohol abuse for the previous 
35 years, or drinking eight to ten beers and/or rum mixed 
with cola three to four times a week.  His longest remission 
was for 40 days each Lent or Cuaresma.  He conceded a one 
year old driving while intoxicated charge.  No history of a 
mental disorder was noted.  It also was noted that the 
Veteran's parents both had Alzheimer's disease.  The examiner 
noted a depressed mood and a restricted affect with no 
hallucinations and a good attention span.  The physician 
indicated that the Veteran's memory for immediate, recent and 
remote events was mildly impaired.  Diagnosis was alcohol 
dependence without physiological dependence, a depressive 
disorder, and a cognitive deficit secondary to a B12 
deficiency versus pseudodementia.  

Based upon the evidence of record, the Board finds that 
service connection for an acquired psychiatric disorder other 
than PTSD, claimed as depression, anxiety, mood disorder, 
sleeping problems, and memory loss, is not warranted.  Though 
service records confirm that the Veteran saw combat while 
serving in Vietnam, service treatment records are negative 
for any complaints of, or treatment for, a psychological 
disorder while the Veteran was in service.  In addition, the 
Veteran was never treated for any psychological complaints 
for more than 30 years between the time of his discharge from 
active duty in 1969 and the first indications in medical 
records of psychiatric evaluation in 2005.  As noted above, 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson, 230 F.3d at 1333.  Moreover, the 
claims file does not contain a firm medical diagnosis of 
depression, anxiety, mood disorder, sleeping problems, or 
memory loss.  Rather, the November 2005 VA examiner diagnosed 
the Veteran with alcohol dependence and dementia and 
proffered no opinion that dementia was somehow related to 
military service.  The Board notes as well that the record 
contains evidence that the Veteran's parents both had 
Alzeihemer's disease.  

The Board has considered the Veteran's contentions, but finds 
that service connection for an acquired psychiatric disorder 
other than PTSD also is not warranted because this claimed 
disorder, as manifested in the November 2005 VA examiner's 
diagnosis of alcohol dependence, is the result of the 
Veteran's own willful misconduct and cannot be awarded as a 
matter of law.  Where the law is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  

For these reasons, the Board finds that the Veteran's claim 
for service connection for an acquired psychiatric disorder 
other than PTSD, claimed as depression, anxiety, mood 
disorder, sleeping problems, and memory loss, is not 
warranted.

Conclusion

The Veteran has made consistent statements in support of his 
claims for service connection.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, as a layperson the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as one 
addressing a medical diagnosis or medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
a result, the Veteran's own lay statements cannot constitute 
competent medical evidence that he has a current diagnosis.  

Therefore, without evidence of a current disability or of a 
nexus between a claimed disorder and military service, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for service connection for allergies, 
tinea corporis, a circulation disorder of the lower 
extremities, PTSD, an acquired psychiatric disorder, hand 
tremors, and infertility.  As the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Nonservice-connected Disability Pension

The Veteran seeks nonservice-connected pension benefits.  
Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the Veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3, 3.301, 3.314(b).  In 
order for pension benefits to be granted, the evidence must 
generally demonstrate three things: (1) the Veteran meets the 
service requirements; (2) he is totally and permanently 
disabled by age or disability; and (3) his income and net 
worth do not exceed the amounts specified by law.  As an 
initial matter, the Board notes that the Veteran's service 
meet the basic criteria for eligibility for pension under 38 
U.S.C.A. § 1521 and 38 C.F.R. § 3.3.

A Veteran will be considered permanently and totally disabled 
if he is a patient in a nursing home for long-term care, is 
disabled as determined by Social Security, is unemployable as 
a result of disability reasonably certain to continue 
throughout the life of the person, is suffering from any 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the person, 
or where the Veteran has any disease or disorder determined 
by VA to be of such a nature as to justify a determination 
that persons suffering from that disease or disorder are 
permanently and totally disabled.  See 38 C.F.R. § 3.3(a)(3).

Total and permanent disability may be determined on the basis 
of the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. 
Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  Under 38 C.F.R. 
§ 4.15, permanent total disability occurs when there is a 
schedular rating total of 100 percent pursuant to the 
schedule of ratings or when one of the following conditions 
exist: the permanent loss of the use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code of VA's Schedule for Rating 
Disabilities, to determine whether the Veteran has a combined 
100 percent schedular evaluation for pension purposes.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent 
and total disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary, or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a Veteran may establish permanent and total 
disability for pension purposes, even absent a combined 100 
percent schedular evaluation, by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  This is accomplished by proving 
the Veteran meets the percentage requirements of 38 C.F.R. 
§ 4.16.  Under 38 C.F.R. § 4.16, total disability will be 
assigned when (1) there is one disability ratable at 60 
percent or more or (2) if there are two or more disabilities, 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  When these percentages are met, a 
total disability will be assigned upon a showing the Veteran 
is unable to secure and follow substantially gainful 
employment by reasons of his disability.  Prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the Veteran's disabilities render him or her 
unemployable.  38 C.F.R. § 4.17.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the Adjudication Officer or in some cases the 
rating board can approve a permanent and total disability 
rating for pension purposes on an extraschedular basis.  The 
Adjudication Officer or rating board will examine factors 
such as whether the Veteran is unemployable by reason of his 
disability(ies), age, occupational background and other 
related factors.  38 C.F.R. § 3.321(b)(2).

Alternatively, the Veteran may be eligible for pension 
benefits based upon his age.  Under 38 U.S.C.A. § 1513, 
pension benefits are to be paid to Veterans of a period of 
war who are at least 65 years old and meet the service 
requirements of 38 U.S.C.A. § 1521(j) and income and net 
worth requirements.  If the Veteran is entitled to pension 
benefits under both 38 U.S.C.A. § 1513 and 38 U.S.C.A. 
§ 1521, pension shall be paid to the Veteran only under 38 
U.S.C.A. § 1521.  See 38 U.S.C.A. § 1513(b).

Factual Background and Analysis

The claims file reflects that the Veteran's birth date is 
April 12, 1945.  Thus, the Veteran was not 65 years of age at 
the time he applied for a pension, and he will not become 65 
years of age until April 12, 2010.  The evidence does not 
reflect that he has loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or has become permanently helpless or permanently 
bedridden.  As such, pension benefits under 38 U.S.C.A. 
§ 1513 and 38 C.F.R. § 4.15 are not warranted.  Additionally, 
there is no evidence that the Veteran was determined by the 
Commissioner of Social Security to be permanently and totally 
disabled or that the Veteran is a patient in a nursing home.

The Board notes that the Veteran's disabilities have been 
assigned disability ratings from which it can determine 
whether he meets the minimum schedular rating for entitlement 
to pension under the objective test or determine if he is 
permanently and totally disabled under 38 C.F.R. § 4.16.  VA 
has assigned noncompensable, or 0 percent, ratings for each 
of the following: allergies, the circulation condition of the 
bilateral lower extremities, infertility, tinea corporis, 
diabetes mellitus, hand tremors, and PTSD.  Alcohol 
dependence and dementia NOS has been awarded a 30 percent 
rating.  

Based upon the Board's review of the entire record and its 
discussion above concerning the evidence for allergies, the 
circulation condition of the bilateral lower extremities, 
infertility, tinea corporis, hand tremors, and PTSD, the 
Board finds that noncompensable, or zero percent, ratings for 
these conditions for pension purposes is proper.  

The RO also rated the Veteran's diabetes mellitus as 
noncompensable, applying 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).  The November 2005 VA examiner found there was 
no evidence of diabetes mellitus and noted the absence of 
evidence of a diagnosis or treatment of such in the claims 
file.  Therefore, a higher compensable evaluation is not 
warranted.  

With respect to the Veteran's alcohol dependence and dementia 
not otherwise specified, the RO rated this disorder under 
38 C.F.R. § 4.130, Diagnostic Code 9499-9400 (2009) for an 
unlisted condition requiring rating by analogy.  See 
38 C.F.R. § 4.27 (2009).  In this case, the RO determined 
that the Veteran's acquired psychiatric disorder other than 
PTSD could best be rated, for pension purposes, as a 
generalized anxiety disorder.  The Board notes that VA also 
could choose Diagnostic Code 9310 (for dementia of unknown 
etiology) or Diagnostic Code 9326 (for dementia due to 
alcohol).  In all cases, however, the rating criteria remain 
the same-the General Rating Formula for Mental Disorders.

As noted above in the Board's discussion regarding whether 
service connection was warranted for an acquired psychiatric 
disorder other than PTSD, a November 2005 VA examination 
noted that the Veteran was somewhat anxious and slightly 
depressed.  A December 2005 psychiatric evaluation at a VA 
facility revealed that the Veteran had memory problems and 
difficulty in concentration for the previous year.  The 
Board's review of the Veteran's symptomatology for this 
disorder supports the RO's assignment of a 30 percent rating 
for pension purposes, or even a 50 percent rating could be 
supported because of the Veteran's memory problems; however a 
disability pension is not payable for any condition due to 
the Veteran's own willful misconduct.  See 38 C.F.R. 
§ 3.301(b) (2009).  As discussed above, the Veteran's 
diagnosis of alcohol dependence is the result of the 
Veteran's own willful misconduct.  As alcohol dependence and 
dementia is the only disorder rated for pension purposes, the 
Veteran cannot meet the schedular criteria for total and 
permanent disability.

In this case, none of the Veteran's disabilities constitute a 
total disability.  Moreover, these disorders clearly are not 
representative of total disability as contemplated by 
38 C.F.R. §§ 4.16, 4.17, even if the Veteran's alcohol 
dependence and willful misconduct did not act as a bar to 
compensation for a pension.

Therefore, the medical evidence of record shows that the 
Veteran is not permanently and totally disabled under the 
average person test, or based on "objective" criteria, and 
fails to meet the schedular criteria for the 
"unemployability" test noted above.  

Based on a review of the evidence of record, the Board finds 
that the Veteran is not entitled to a nonservice-connected 
disability pension on an extraschedular basis as well.  

The record reflects that the Veteran has a college-level 
education.  He obtained an associate's degree in civil 
engineering and a bachelor's degree in management.  Post-
service he worked in various government and surveying jobs, 
including self-employment, until he retired or quit from his 
self-employment surveying business in late 2004 or January 
2005 because, he claims, he had difficulty concentrating on 
basic tasks.  

According to a VA general medical examination in November 
2005, the Veteran had no physical disorder which precluded 
his gainful employment.  However, this examiner made no 
findings regarding the Veteran's psychiatric disorders.  The 
November 2005 VA mental examiner made no formal finding that 
the Veteran's diagnosed alcohol dependence and dementia 
precluded gainful employment.  However, the Board notes that 
this examiner assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 60 for both of these diagnoses and 
considered the Veteran marginally competent to handle VA 
funds.  GAF scores between 51 and 60 indicate moderate 
difficulty in occupational functioning, and not an inability 
to work, according to the American Psychiatric Association's 
Diagnostic Criteria From DSM-IV (1996).  In addition, as 
noted above, alcohol dependence and dementia were assigned a 
30 percent rating for pension purposes.  There is no 
indication in the record that the Veteran is permanently and 
totally disabled by these conditions.

As the evidence of record does not show that the Veteran is 
basically eligible for a nonservice-connected disability 
pension, but fails to meet the schedular percentage standards 
and is unemployable by reason of his disabilities, age, or 
occupational background, the Board finds that such a pension 
is not warranted on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b).  









								[Continued on Next 
Page]
ORDER

Entitlement to service connection for allergies, to include 
as due to asbestos exposure, is denied.

Entitlement to service connection for tinea corporis, claimed 
as skin rash, is denied.

Entitlement to service connection for a circulation condition 
of bilateral lower extremities is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, claimed as depression, anxiety, 
mood disorder, sleeping problems, and memory loss is denied.

Entitlement to service connection for hand tremors is denied.

Entitlement to service connection for infertility is denied.

Entitlement to a nonservice-connected disability pension is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


